 

METHES ENERGIES CANADA INC.

4170 Sladeview Crescent, Unit 5

Mississauga, Ontario

L5LOA1

 

June 23, 2015

 

1730636 Ontario Limited

54117 Best Line

Aylmer, Ontario

N5H 2R3

 

Dear Sirs:

 

This will confirm our agreement to amend and modify the Loan Agreement between
us dated June 21, 2013 and the related Promissory Note dated July 11, 2013.

 

  1. The term specified in the Loan Agreement is hereby extended to and shall
end on July 1, 2016.         2. The principal amount of $ 1,350,000.00 CDN now
due under the Promissory Note shall be payable on July 1, 2016.

 

All other provisions of the Loan Agreement shall continue in full force and
effect including monthly payment of the interest.

 

  Very truly yours       METHES ENERGIES CANADA, INC.       by: /s/ Han Swoong
Ng      Han Swoong Ng, President

 

Accepted and agreed to this 23rd day of June, 2015

 

1730636 ONTARIO LIMITED

 

by: /s/Robert Thompson  

 

I have the authority to bind the Corporation.

 



 

 

 

 

